FILE COPY




                                  No. 07-14-00429-CV


Ex parte Brandon James Monroe               §     Original Proceeding

                                            §     February 18, 2015

                                            §     Opinion by Justice Hancock

                                            §



                                  J U D G M E N T

      Pursuant to the opinion of the Court dated February 18, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of habeas corpus is dismissed.

                                          oOo